Citation Nr: 0201979	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  94-35 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increase in the 30 percent schedular 
evaluation currently assigned for service-connected shell 
fragment wound to the left (minor) shoulder involving Muscle 
Group I, to include the issue of entitlement to an 
extraschedular rating.

2.  Entitlement to an extraschedular rating for service-
connected shell fragment wound to Muscle Group XIX, with 
dysfunctional chest pain, currently assigned a 10 percent 
evaluation on a schedular basis.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1954.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1992 decision by 
the RO which granted an increased rating to 20 percent for 
the shell fragment wound to Muscle Group (MG) I, and denied 
an increased rating for the shell fragment wound to MG XIX.  
A personal hearing at the RO was held in September 1993.  
Thereafter, the hearing officer granted an increased rating 
to 30 percent for the shell fragment wound to MG I, effective 
from April 7, 1992, and continued the 10 percent evaluation 
for the shell fragment wound to MG XIX.  In April 1996, the 
RO denied the claim for a total rating based on individual 
unemployability.  The Board remanded the appeal to the RO for 
additional development in July 1996.

By rating action in February 1998, the RO determined that the 
veteran's dysfunctional chest pain was secondary to the 
service-connected shell fragment wound to MG XIX.  The RO 
concluded that the dysfunctional chest pain should be 
considered a manifestation of the shell fragment wound to MG 
XIX.

By rating action in April 1999, service connection was 
established for a tender scar of the left shoulder as a 
residual of a shell fragment wound, rated 10 percent 
disabling from March 6, 1996, and a tender scar of the 
abdomen as a residual of a shell fragment wound, rated 10 
percent disabling from February 19, 1999.  The veteran and 
his representative were notified of this decision.  The Board 
again remanded the appeal to the RO for additional 
development in October 1999.  The case has been returned to 
the Board for continuation of appellate review.

Issue #3 on the title page of this decision is addressed in 
the decision which follows.  Issues #1 and #2 are addressed 
in a remand at the end of this decision.

A VA physician, who examined the veteran in February 2000, 
stated that the veteran had postural right thoracic 
scoliosis, since the spine curved toward the left as a result 
of muscle atrophy involving the posterior aspect of the left 
side of the trunk.  The examiner's statement suggests a 
causal connection between service-connected residuals of a 
shell fragment wound to left shoulder muscles and thoracic 
scoliosis.  It raises the inferred issue of entitlement to 
service connection for thoracic scoliosis as secondary to 
service-connected residuals of a shell fragment wound to left 
shoulder muscles.  EF v. Derwinski, 1 Vet. App. 324 (1991).  
The matter is referred to the originating agency for any 
action deemed appropriate.


FINDINGS OF FACT

1.  Service connection is in effect for the following 
disabilities:  shell fragment wound of the left (minor) 
shoulder, evaluated 30 percent disabling; shell fragment 
wound of Muscle Group XIX with dysfunctional chest pain, 
evaluated 10 percent disabling; tender scar of the left 
shoulder, residual of a shell fragment wound, evaluated 10 
percent disabling; and tender scar of the abdomen, residual 
of a shell fragment wound, evaluated 10 percent disabling.  A 
combined rating of 50 percent is now in effect for service-
connected disabilities.

2.  The veteran has completed two years of high school, has 
occupational experience as an electrician, and last worked in 
1982.

3.  The veteran's service-connected disabilities are so 
severe as to preclude any form of substantially gainful 
employment consistent with education and occupational 
experience.


CONCLUSION OF LAW

The veteran is unemployable solely by reason of service-
connected disabilities.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001); 38 U.S.C.A. § 1155 (1991); 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A letter from S. L. Wilcox, M.D., dated in October 1992, was 
to the effect that the veteran's chest and left shoulder pain 
from multiple pieces of shrapnel rendered him dysfunctional 
from gainful employment on a routine basis.

Of record is a copy of a private x-ray report, dated in July 
1992.  The impressions included no acute pneumonic 
infiltrates, no arthritic changes in the left shoulder, with 
metallic foreign bodies as described.

At a personal hearing at the RO in September 1993, the 
veteran and his wife testified to the problems the veteran 
had with his left shoulder and abdomen.  As to the left 
shoulder, the veteran testified that he had difficulty 
lifting even 5 pounds of weight because of left shoulder 
weakness.  He remarked that he had frequent episodes of left 
arm and shoulder pain.  He indicated that he could not reach 
above shoulder level with the left arm.  He noted that his 
physician prescribed pain medication and muscle relaxants for 
the left shoulder disability.  The veteran reported that he 
worked full-time until 1982 when the plant closed down, and 
that he attempted to work as an independent contractor, but 
was unable to keep up with the physical demands of being 
self-employed.  He testified that he last worked full-time in 
1982.

A July 1993 VA outpatient record relates the veteran's 
complaint that pills did not provide relief from left 
shoulder pain.  He described the pain as transient and 
likened the pain to muscle spasms.  

Added to the record in April 1994 was the veteran's 
application for TDIU.  The veteran related that he had 
completed two years of high school; that he had occupational 
experience as an electrician; and that he had last worked 
full time in 1982.

On a general examination by the VA in March 1996, muscle tone 
of both upper extremities appeared to be within normal 
limits.  Active range of motion of the left shoulder was as 
follows:  forward elevation 95 degrees, and internal-external 
rotation limited to 20 degrees with discomfort.  The 
assessments included residual of shrapnel fragment injury of 
the left shoulder with remaining fragments and painful active 
range of motion of the left shoulder.  

VA medical records (including duplicate records) associated 
with the claims file in August 1996 show treatment for 
various problems from 1993 to 1996.  The records show that 
the veteran was seen on occasion for a general check up and 
to refill a prescription for his left shoulder pain.

On VA orthopedic examination in October 1996, the veteran had 
slight atrophy of the left (nondominant) deltoid and 
supraspinatus compared with the right (dominant) structures.  
There was focal tenderness posteriorly over the region of the 
Teres minor, in the axilla up against the chest wall, and 
anteriorly over the coracoid.  Left shoulder range of motion 
was as follows:  45 degrees flexion, passively able to go to 
60 degrees with pain; 30 degrees abduction, passively able to 
go to 45 degrees with pain; and 60 degrees external and 
internal rotation.  Left shoulder strength was 4/5 in the 
deltoid, external rotators, forward flexors and extensors.  
X-ray examination revealed that the glenohumeral joint space 
was well maintained.  There were no degenerative changes seen 
in the shoulder joint itself.  The assessment was that the 
veteran's shoulder pain could significantly limit his 
functional ability during flare-ups or when his shoulder was 
used repeatedly over time.  

On VA examination of muscles in February 1999, the veteran 
noted that he had been unable to work since 1991 because of 
limitation of range of motion of the left shoulder and arm.  
He indicated that symptoms had been progressive.  As 
degenerative joint disease had come to involve the shoulder, 
he developed severe pain, necessitating that he take 16 
Tylenol tablets per day.  Motor examination revealed marked 
limitation of motion of abduction and of internal and 
external rotation of the left shoulder, with atrophy of the 
deltoids, supraspinatus and infraspinatus muscles on the left 
side.  There was also mild atrophy of the left biceps and 
triceps, with decrease of strength at 4+/5.  The 
radiologist's impression was that there had been no 
significant change in the status of degenerative disease of 
the acromioclavicular joint of the left shoulder since 
October 1996.  The assessment was that the veteran presented 
with decreased passive range of motion, pain and disuse 
muscle atrophy of the left shoulder secondary to his shoulder 
injury and associated degenerative joint disease.

A VA examination of muscles was performed in February 2000.  
The veteran related that he experienced "real bad," aching 
pain involving the left arm and shoulder.  The pain was 
present all the time and prevented the veteran from finding a 
comfortable position in which to rest or sleep.  Pain became 
worse if he twisted or turned his head to the left.  Pain and 
muscle weakness prevented the veteran from elevating the left 
arm.  He was not able to raise the left arm to a horizontal 
position.  Left shoulder problems had distorted his posture, 
as he could not easily stand upright and tended to tilt 
towards the left.  He was not aware of swelling.  There had 
been no particular change in the temperature or color of the 
left upper extremity.  

On physical examination, the veteran appeared to be in at 
least moderate musculoskeletal discomfort.  He was able to 
remove his jacket, shirt and undershirt and to replace these 
clothing items after the examination.  The entry wound from 
the shell fragment wound was near the posterior axillary line 
at the lateral border of the left scapula.  There was obvious 
atrophy about muscles of the left shoulder girdle, including 
the trapezius, levator scapulae, and serratus anterior.  
Those muscles of Group I were atrophied, and the veteran 
expressed discomfort when actively contracting those muscles.  
The muscles were functioning, but pain inhibition reduced 
clinical strength to a point the examiner graded as 4/5.  The 
veteran was able to rotate the scapula upward.  Muscles of 
Group I were contractile when he tried to elevate the left 
arm.  

Clinical inspection further revealed that muscles of Group II 
showed no abnormalities of the pectoralis major, but there 
was atrophy of the latissimus dorsi and of the left rhomboid 
muscles.  Those muscles were weakly contractile when the 
veteran tried to hike the shoulders and push them backward 
(rotate the scapula downward).  Backward swing of the left 
arm was not possible as a result of weakness of these muscles 
and because of the veteran's pain inhibition.  

The rotator cuff muscles (Group IV) appeared to be active, 
but there was visible atrophy of the left supraspinatus and 
left infraspinatus.  Those muscles seemed to be contractile, 
but the veteran was able to generate only feeble abduction, 
external rotation and internal rotation of the left shoulder.  
There was atrophy of the muscles, but there was also obvious 
pain inhibition.  

The muscles of Group V, including the biceps, brachialis and 
brachioradialis seemed to be normal and functioning.  These 
muscles were able to generate normal strength (5/5) during 
flexion of the elbow.  At the mid-biceps, the right arm was 
13 1/2 inches in circumference; the left arm was 12 1/2 inches in 
circumference.

Physical examination of the left shoulder joint also revealed 
pain and apprehension as the shoulder was palpated, 
anteriorly and posteriorly.  There was tenderness with 
kneading of the left trapezius ridge.  The left shoulder was 
depressed and hung at least 1 1/2 inches lower than the right 
shoulder.  In addition, there was postural right thoracic 
scoliosis as the veteran leaned towards his left as a result 
of left muscle atrophy involving the posterior aspect of the 
left side of the truck.

X-ray examination of the left shoulder was accomplished.  The 
impression was that there were moderate osteoarthritic 
changes about the glenoid and humeral head consistent with 
glenohumeral joint arthritis.  There was a retained piece of 
metal shrapnel about the soft tissues near the left shoulder.  
The clinical diagnosis was substantial left shoulder girdle 
impairment as a result of a gunshot wound.

The examiner commented that the veteran's left upper 
extremity was virtually useless, except for tabletop 
activities.  The veteran was not able to actively elevate the 
arm to or above chest/nipple line level.  He had no useful 
motor power of muscles of the left shoulder and could not use 
the left upper extremity to push, pull, handle or carry 
objects that weighed more than a few pounds.  He was not able 
to use the left arm overhead.  The veteran was impaired in 
his ability to maintain normal positions when sitting, 
standing or sleeping.

The veteran was afforded another VA examination of muscles in 
December 2000.  The veteran stated that he had very little 
motion of the left shoulder and was unable to perform any 
activity using the left shoulder.  Clinical inspection 
disclosed atrophy of the rotator cuff muscles of the left 
shoulder, as compared to the right shoulder.  Range of left 
shoulder motion was as follows:  forward flexion 20 degrees, 
abduction 35 degrees, internal rotation 0 degrees, external 
rotation 15 degrees.  Because of pain, the veteran's passive 
range of motion was no better than his active range of 
motion.  Strength of muscles tested was graded as 3/5 on 
internal rotation and 3/5 on external rotation.  

The clinician's interpretation of x-ray films was that the 
veteran's left shoulder had evidence of acromioclavicular 
joint arthritis.  There was no evidence of glenohumeral 
arthritis.  The clinical diagnosis was post-traumatic 
subacromial impingement of the left shoulder with possible 
rotator cuff pathology.  The assessment was that the 
veteran's current left shoulder disability was probably 
related to the grenade blast during military service, as such 
disability was secondary to the asymmetry between the two 
shoulders.  

The examiner remarked that left shoulder joint disability 
produced extreme functional incapacity, as the veteran had 
very, very little motion of the left shoulder.  In this 
regard, the veteran was unable to abduct beyond 25 degrees.  
It was observed that limitation of motion of the left 
shoulder might initially have been due to pain, but 
subsequently, scarring of soft tissue effectively caused 
"freezing" of the shoulder, rendering the veteran unable to 
increase motion of the left shoulder.  The examiner concluded 
that the veteran essentially had motion only with his right 
arm, and this would markedly interfere with all forms of 
gainful employment unless he had a job which required the use 
of only one arm.  

II.  Analysis

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President approved the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 
which made several amendments to the law governing VA claims.  
Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to its duty-to-assist obligation.  It revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  The VCAA 
also provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2001).  See also the 
implementing regulations at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claims were pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Therefore, 
they will be applied in this case.  Karnas, supra.

It is the Board's conclusion that the new law and regulations 
do not preclude the Board from proceeding to an adjudication 
of the appellant's claim for an increased evaluation for a 
left shoulder disability.  This is so because the 
requirements of the new law and regulations have already been 
satisfied.  By the statement of the case and supplemental 
statements of the case furnished the appellant, the RO has 
notified him of the information and evidence necessary to 
substantiate his claim.  Pertinent post-service medical 
records have been associated with the record, and the 
appellant has undergone examination in connection with the 
claim on appeal.  Furthermore, the appellant has had the 
opportunity to testify at a hearing.  There is no indication 
that additional evidence exists and can be obtained on the 
issues here in question.  Adjudication of this appeal, 
without referral to the RO for further consideration under 
the new law and regulations, poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as the result of service-
connected disabilities.  Service-connected disabilities must 
be sufficient to produce unemployability without regard to 
advancing age.  If there is only one disability, the 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  A 
total disability rating may also be assigned on an 
extraschedular basis, pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age or 
nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.19 
(2001).

The sole fact that the veteran is unemployed, or because he 
has difficulty obtaining employment is not enough; the 
question is whether the appellant is capable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

In turning to the facts of this case, the Board notes that 
service connection is in effect for the following 
disabilities: shell fragment wound of the left (minor) 
shoulder, evaluated 30 percent disabling; shell fragment 
wound of Muscle Group XIX with dysfunctional chest pain, 
evaluated 10 percent disabling; tender scar of the left 
shoulder, residual of a shell fragment wound, evaluated 10 
percent disabling; and tender scar of the abdomen, residual 
of a shell fragment wound, evaluated 10 percent disabling.  A 
combined rating of 50 percent is now in effect for service-
connected disabilities.  Therefore, the veteran does not meet 
schedular requirements for a total rating based on individual 
unemployability due to service-connected disabilities.  
Accordingly, the Board must next review the record in order 
to address whether the veteran's service-connected 
disabilities nevertheless render him unemployable.  

The veteran asserts that his service-connected disabilities, 
most particularly his service-connected left shoulder shell 
fragment residuals, preclude substantially gainful 
employment.  The record demonstrates that the veteran has 
significant functional limitations from the shell fragment 
wound of the left shoulder.  A private physician, who 
examined the veteran several years ago, in October 1992, 
observed that the pain stemming from shell fragment wound 
damage to the veteran's veteran's chest and left shoulder 
effectively precluded substantially gainful employment.  
Moreover, a VA physician, on examination in December 2000, 
found that the veteran had "frozen shoulder" due to soft 
tissue damage, and had extremely limited shoulder motion.  It 
was the physician's opinion that extensive functional loss of 
the left upper extremity markedly interfered with all forms 
of employment involving the use of both upper extremities.  
The veteran has referred to occupational experience as an 
electrician, a job which customarily requires the use of both 
upper extremities.  Upon a review of the record and with 
resolution of benefit of doubt in the veteran's favor, the 
Board concludes that his service-connected disabilities, 
especially left shoulder shell fragment wound residuals, are 
so severe as to preclude any form of substantially gainful 
employment, in light of education and occupational 
experience, on an extraschedular basis.  38 U.S.C.A. 
§ 5107(b) (West 1991 and Supp. 2001).


ORDER

Entitlement to a TDIU is granted, subject to governing 
criteria pertaining to the payment of monetary awards.


REMAND

As noted earlier, the Veterans Claims Assistance Act of 2000 
contains revised notice provisions and additional 
requirements pertaining to VA's duty to assist.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
development of the record specified below is, in part, to 
comply with this provision.  The relevant evidence is 
summarized below.

Service medical records indicate that injury from a shell 
fragment wound involved the left shoulder at the axillary 
line.  Postservice VA examinations of the left shoulder area 
and left upper extremity have variously identified a retained 
foreign body, wound scars, and/or atrophy of the deltoid, 
supraspinatus, infraspinatus, biceps and triceps.  A VA 
orthopedic physician, who examined the veteran in October 
1996, commented that all findings of the left shoulder and 
upper extremity were secondary to the service-connected 
injury to the left shoulder and axilla sustained during 
service.  The evidentiary record raises the inferred issues 
of entitlement to service connection for residuals of shell 
fragment wounds of the left shoulder involving Muscle Groups 
II, III, IV, V and VI.  See, EF, supra.  The matter is 
referred to the originating agency for adjudication of the 
identified service connection issues.

The issue of entitlement to an increase in the 30 percent 
schedular evaluation currently assigned for a service-
connected shell fragment wound to the left (minor) shoulder 
involving Muscle Group I, to include the issue of entitlement 
to an extraschedular rating, is deferred pending resolution 
of the issues of service connection for residuals of shell 
fragment wounds to Muscle Groups II, III, IV, V and VI.  This 
is because the issue of entitlement to an increase in the 
schedular rating to be assigned for disability involving 
Muscle Group I may depend, in turn, on whether service 
connection is granted for disability involving other muscle 
groups, particularly Muscle Group II.  Accordingly, the Board 
determines that the issues are inextricably intertwined.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Board's October 1999 remand directed the RO to have a VA 
physician examine the veteran and determine whether the 
residuals of a shell fragment wound to Muscle Group XIX would 
cause marked interference with employment.  Detailed 
examinations with respect to the left upper extremity were 
performed by VA physicians in February 2000 and December 
2000.  However, neither physician reported examining the 
abdominal muscles and neither provided medical opinion about 
whether residuals of a shell fragment wound to Muscle Group 
XIX would cause marked interference with employment.

The Court of Appeals for Veterans Claims (Court) has held 
that a Board (or Court) remand confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders, that the Board remand imposes a concomitant duty to 
ensure compliance with the terms of the remand on the VA, and 
that, moreover, where remand orders of the Board (or Court) 
are not complied with, "the Board itself errs in failing to 
insure compliance."  Stegall v. West, 11 Vet. App. 268 
(1998). 

While the Board regrets the further delay in final 
adjudication imposed by this remand action, the record as 
currently constituted cannot be the basis of a fair 
determination.  The Board may not base its determinations on 
its own unsubstantiated opinion, but is free to supplement 
the record by ordering a medical examination where the 
medical evidence of record is insufficient.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) and the 
implementing regulations are completed.  

2.  All up-to-date VA and private medical 
records relating to treatment of the 
veteran's abdominal shell fragment wound 
residuals and left shoulder shell 
fragment wound residuals should be 
secured for inclusion in the record.

3.  After disposition of the issues of 
entitlement to service connection for 
residuals of shell fragment wounds of the 
left shoulder involving muscles other 
than Group I, and if deemed appropriate, 
the RO should schedule a VA examination 
to determine the nature and extent of 
disability involving Muscle Group I, as 
well as any muscle groups of the left 
upper extremity, other than Group I, 
determined to be secondary to service 
connected shoulder wound.  Any fascial 
defects, atrophy, impaired tonus, loss of 
motor power or lowered threshold of 
fatigue of affected muscles should be 
reported in detail.  The examiner must 
review the entire claims folder, 
including a copy of this remand, prior to 
the examination, and he/she should 
indicate in the report of examination 
that a review of the claims folder was 
accomplished.  All examination findings 
should be set forth in a legible report.  

4.  The RO should schedule the veteran 
for a VA examination of abdominal 
muscles, specifically, MG XIX.  The 
examination should be conducted, if 
possible, by one of the two physicians 
who examined the veteran during 2000.  As 
noted above, the examiner must review the 
entire claims folder, including a copy of 
this remand, prior to the examination and 
he/she should indicate in the report of 
examination that a review of the claims 
folder was accomplished.  Any indicated 
special studies should be performed and 
all findings reported in detail.  The 
purpose of the examination is to elicit 
medical opinion as to whether damage to 
affected abdominal muscles produces 
marked interference with employment.  All 
examination findings should be set forth 
in a legible report.  

5.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.  Such notice(s) should bear a 
mailing address and should advise of the 
date and time of the examination.

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
accomplished.

7.  After completion of the requested 
development and any other indicated 
development and/or notification action, 
the RO should adjudicate the issues of 
entitlement to service connection for 
residuals of shell fragment wounds to 
Muscle Groups II, III, IV, V and VI.  The 
veteran should be provided with notice of 
the adjudication.  If the adjudication 
results in less than a full grant of 
benefits and if the veteran expresses 
disagreement with that adjudication, he 
should be furnished a supplemental 
statement of the case, to include a 
summary of the applicable law and 
regulations considered pertinent to the 
disposition of the adjudicated issues.  
Thereafter, if the veteran submits a 
timely VA Form 9 or its equivalent to the 
Board on the adjudicated issues, such 
issues should be certified for appellate 
review.

8.  After reaching its disposition of the 
issues of service connection for Muscle 
Groups II through VI, the RO should then 
readjudicate the issue of an evaluation 
above 30 percent for residuals of a shell 
fragment wound of the left (minor) 
shoulder involving Muscle Group I, on 
both a schedular and esxtraschedular 
basis.  If the benefit sought on appeal 
continues to be denied, a supplemental 
statement of the case (SSOC) should be 
issued.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
applicable law and regulations considered 
pertinent to the issues on appeal.  The 
veteran and his representative must be 
provided an appropriate period of time 
for response to the SSOC.  

9.  Additionally, the RO should 
readjudicate the veteran's claim for an 
extraschedular rating for service-
connected shell fragment wound to MG XIX.  
If the benefit sought on appeal continues 
to be denied, a supplemental statement of 
the case (SSOC) should be issued.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the applicable 
law and regulations considered pertinent 
to the issues on appeal.  The veteran and 
his representative must be provided an 
appropriate period of time for response 
to the SSOC.  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information and to ensure 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 



